DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 20 December 2021 has been entered.  
Claims 1-20 remain pending in the application, wherein claims 1, 3, 6-8, 10-11, 13-17, and 19-20 have been amended.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, lines 1-2: “at least one transitio metals” appears to be a typo and should be “at least one transition metal”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich et al. (US PGPub. No. 2015/0004434, previously cited).
Claim 1: Goodrich teaches a coated article having a base material (i.e. a substrate) and a multi-layer coating formed thereon (i.e. understood by one of ordinary skill in the art to be deposited on an entire surface or a portion of the surface) wherein the coating may include a barrier layer, a metal layer, and a Rh layer (paragraph 0010).  Goodrich teaches that the metal layer (i.e. a “top metallic layer” because it is on top of the barrier layer as described in paragraph 0010) may be one or more precious metals, such as Ru, Rh, Os, Ir, etc. (i.e. at least one refractory metal because these metals are known in the art to be refractory metals) (paragraph 0019) and may include at least one other metal such as W, Mo, Cr, etc. (i.e. W, Mo, and Cr are known in the art to be refractory metals) (paragraph 0019).  Other metals may be included such as Ag, Au, Ni, Fe, Co, Cu, or Zn, etc. (i.e. further including at least one transition metal since each of these metals are known in the art to be transition metals based on their arrangement in the Periodic Table of Elements) (paragraph 0019).  The barrier layer may be nickel or nickel alloy, silver or silver alloy, or palladium (paragraph 0014).  The coating may have a hardness of at least 1 GPa (i.e. about ≥102 HV) or at least 3 GPa (i.e. about ≥305.9 HV), etc. (paragraph 0037).  Goodrich does not specify the standard by which the hardness is measured; however, the limitation of “as measured based on the ASTM E92-17 standard” is considered to be a product-by-process limitation and as such is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed coating.  Due to the teaching of “at least”, the hardness taught by Goodrich overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Furthermore, material hardness is considered to be a material property.  Since Goodrich teaches the metal layer (i.e. the top metallic layer) to be made of substantially identical materials as the instantly claimed top metallic layer, the metal layer 
While not teaching a singular example of the instantly claimed article, it would have been obvious to one of ordinary skill in the art before the effective filing date to form a coating where the metal layer (i.e. the claimed “top metallic layer”) has at least one transition metal and at least one refractory metal wherein the coating is corrosion resistant in an acid environment and has a high hardness as these features are considered to be conventionally known for a coated article as taught by Goodrich, and one would have had a reasonable expectation of success.
Claim 2: Goodrich does not specify the exact acid solution in which the coating resists degradation.  However, the limitation of “wherein the corrosion resistant coating resists degradation after exposure to an acid” and “wherein the acid is an aqueous solution of more than 30 percent hydrochloric acid” is considered to be a product-by-process limitation for measuring a material property and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed article.  See MPEP §§ 2112.01 and 2113.  Furthermore, since Goodrich teaches substantially identical 
Claim 3: Goodrich does not compare the corrosion rate in acid of the coating with that of a pure nickel coating with similar thickness.  However, the limitation regarding this comparison is considered to be a product-by-process limitation for measuring a material property and as such is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed article.  See MPEP §§ 2112.01 and 2113.  Furthermore, since Goodrich teaches substantially identical materials as outlined above, the coating taught by Goodrich is considered to have the claimed material property because substantially identical materials are considered to have substantially identical properties or functions absent an objective showing.  See MPEP § 2112.01.
Claim 4: Goodrich teaches where the metal layer may include one or more precious metals such as Ru, Rh, Os, Ir, etc., and may include at least one other metal of W, Mo, Cr, etc. (paragraph 0019).  All of these metals are known in the art to be refractory metals.
Claim 5: Goodrich teaches where the metal layer may include Ru, Rh, Os, Ir, Pd, Pt, Ag, and/or Au and may also include Ni, W, Fe, Co, Mo, Cu, Cr, or Zn, etc. (paragraph 0019).  These metals are all considered to be transition metals as arranged on the Periodic Table of Elements.
Claim 6: Goodrich teaches where the metal layer may include Ru, Rh, Os, Ir, Pd, Pt, Ag, and/or Au and may further include Ni as one of the other metals (i.e. a nickel alloy) (paragraph 0019).
Claim 7: Goodrich teaches where the metal layer may include Ru, Rh, Os, Ir, Pd, Pt, Ag, and/or Au and may further include Zn as one of the other metals (i.e. a zinc alloy) (paragraph 0019).  
Claim 8: Goodrich teaches where the metal layer may include Ru, Rh, Os, Ir, Pd, Pt, Ag, and/or Au and may further include Cu as one of the other metals (i.e. a copper alloy) (paragraph 0019).  
Claim 9: Goodrich teaches where the metal layer may include Ru, Rh, Os, Ir, Pd, Pt, Ag, and/or Au (i.e. these metals are transition metals as arranged on the Periodic Table of Elements) and may further include Co as one of the other metals (i.e. a cobalt alloy) (paragraph 0019).  
Claims 10 and 11: Goodrich teaches a multi-layer coating that includes a base material (i.e. a substrate), a barrier layer (i.e. an additional  layer) formed on the base material, and a metal layer (i.e. the top metallic layer) formed on the barrier material.  The barrier layer may consist essentially of nickel or silver (i.e. the first layer only has a transition metal and does not contain a refractory metal or compound of the refractory metal) (paragraph 0014).  The metal layer may include Ru, Rh, Os, Ir, Pd, Pt, Ag, and/or Au (i.e. Ru, Rh, Os, Ir, Pd, and Pt are known refractory metals) and may be an alloy that also includes Ni, W, Fe, Co, Mo, Cu, Cr, or Zn, etc. (i.e. these metals are known transition metals as arranged on the Periodic Table of Elements) (paragraph 0019).  
Claim 12: Goodrich teaches that a lubricant layer may be formed as an upper portion of the coating (i.e. at least part of the surface of the coating is covered with a lubricant layer), and the lubricant layer may be an organic material (paragraph 0031).
Claim 13: Goodrich teaches where the lubricant layer may be formed of any suitable material, such as a halogen-containing organic lubricant (i.e. a fluorinated polymer would be obvious to one of ordinary skill in the art as a specific type of halogen-containing organic lubricant because fluorine is a halogen and other listed lubricants include a polyphenyl-containing or polyether-containing lubricant which are types of polymers) (paragraph 0031).
Claim 14: Goodrich teaches where the barrier layer (i.e. the additional layer) may consist essentially of nickel (paragraph 0014).  The metal layer (i.e. the top metallic layer) may have at least 
Claim 15: Goodrich teaches where the metal layer (i.e. the top metallic layer) may have tungsten and/or molybdenum in an amount between 0.1 and 50 atomic percent (i.e. the content of molybdenum in the second layer may be 0.1-50 at.%) (paragraph 0020), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 16: Goodrich teaches where the metal layer (i.e. the top metallic layer) may be between 1 and 30 microinches (i.e. about 0.025-0.762 µm) but may be any suitable thickness (paragraph 0022). It would have been within the skill of one of ordinary skill in the art to provide a metal layer that is thicker than the range taught by Goodrich because this is considered to be a change in size or proportion, and one would have had a reasonable expectation of success.  See MPEP § 2144.04(IV)(A).
Claim 17: Goodrich teaches where the barrier layer (i.e. the additional layer) may be between 1 and 250 microinches (i.e. about 0.025-6.35 µm) (paragraph 0017), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 18: Goodrich teaches that the lubricant layer may include carbon nanotubes (paragraph 0031).  It would be understood by one of ordinary skill in the art that the presence of carbon nanotubes would include single wall carbon nanotubes and/or multi-wall carbon nanotubes.
Claim 20: Goodrich teaches where the metal layer (i.e. the top metallic layer) may include one or more of Ru, Rh, Os, Ir, Pd, Pt, Ag, and/or Au and may be an alloy that also includes at least one other metal, such as Ni, W, Fe, Co, Mo, Cu, Cr, or Zn, etc. (paragraph 0019).  All of these metals are all considered to be transition metals as arranged on the Periodic Table of Elements and is therefore considered to teach a metal alloy having two different transition metals.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goodrich et al. (US PGPub. No. 2015/0004434, previously cited) as applied to claim 1 above, and further in view of Ko et al. (US PGPub. No. 2015/0299472, previously cited) and as evidenced by Kock-Yee Law (J Phys Chem Lett 2014, NPL previously cited).
Claim 19: The teachings of Goodrich regarding instant claim 1 are outlined above.  Goodrich teaches an article including a base material and a multi-layer coating (paragraph 0010) that can resist corrosion in a corrosive environment such as an acid solution, etc. (paragraph 0058).  A lubricant layer may be formed as an upper portion of the coating, which may be an organic material, a self-assembled monolayer, carbon nanotubes, etc. (paragraph 0031).  However, Goodrich does not teach the claimed water contact angle.
In a related field of endeavor, Ko teaches an organic-inorganic hybrid coating that increases corrosion resistance, solvent resistance, etc. (paragraph 0012).  Ko teaches that silane A may be included to effectively block corrosive factors by considering solvent resistance and water repellency of the coating layer and securing a sufficient hydrophobic group (i.e. the coating is hydrophobic) (paragraph 0032).  It would be understood by one of ordinary skill in the art that a hydrophobic surface would have a water contact angle of more than 90°, as evidenced by Kock-Yee Law (p. 686).
As Goodrich teaches a corrosion resistant coating that may include an organic material as an upper portion of the coating and Ko teaches an organic-inorganic hybrid coating that increases corrosion resistance, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Goodrich to include the organic-inorganic hybrid coating of Ko as the organic material because the coating taught by Ko increases corrosion resistance and solvent resistance and blocks corrosive factors by securing a hydrophobic group (i.e. the surface is made hydrophobic, which would have a water contact angle >90°), and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s amendments to the drawing and written description have overcome each and every objection to the drawing previously set forth in the Non-Final Office Action mailed 18 June 2021.  The objection to the drawings has been withdrawn.
Applicant’s amendments to the written description have overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed 18 June 2021.  The objection to the specification has been withdrawn.
Applicant’s amendments to the claims have overcome each and every objection to the claims previously set forth in the Non-Final Office Action mailed 18 June 2021.  The objection to claims 8 and 13 has been withdrawn.  However, upon further consideration and in view of the amendments, a new objection to claim 11 has been outlined above.
Applicant’s amendments to the claims have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 18 June 2021.  The rejection of claims 3, 11, 13, and 20 under 35 U.S.C. 112(b) has been withdrawn.  
Applicant’s arguments filed 20 December 2021 regarding the rejection(s) under 35 U.S.C. 103 have been fully considered but are not persuasive for the following reasons:
Applicant argues, see p. 20-21, that Goodrich is directed to a coating that includes three separate layers, and the topmost or outer layer is specifically only rhodium (i.e. does not contain both a transition metal and a refractory metal) and that the three-layer arrangement of Goodrich is different than the coating specified in amended claim 1 (see p. 22).  However, as outlined above, Goodrich teaches a metal layer teaches that may be one or more precious metals, such as Ru, Rh, Os, Ir, etc. (i.e. at least one refractory metal because these metals are known in the art to be refractory metals) (paragraph 0019) and may include at least one other metal such as W, Mo, Cr, etc. 
Applicant argues, see p. 21, that Goodrich states that the metal layer should comprise a precious metal, which is a different category than refractory metals.  However, Goodrich specifically lists Ru, Rh, Os, Ir, etc. as well as W, Mo, Cr, etc. as possible choices of metals for the metal layer (paragraph 0019) and these metals are known in the art to be refractory metals, regardless of additional categorization such as being also a precious metal or transition metal.
Applicant’s argues, see p. 21, that the barrier layer disclosed by Goodrich has a different function than the top metallic layer of amended claim 1 and simply states that the barrier layer is not the same as the claimed top metallic layer.  However, additional functionality provided by the barrier layer is not germane to the patentability of a product (i.e. the claimed top metallic layer). Furthermore, in response to the amendment, the barrier layer is outlined above as being the amended “additional coating” recited in instant claim 10 rather than being a part of an overall coating as was claimed prior to the amendment filed 20 December 2021.
Applicant argues, see p. 21, that the placement of an outer layer of rhodium as disclosed by Goodrich would not be expected to have the claimed properties of the top metallic layer (i.e. acid resistance and hardness) but does not provide evidence to support this argument.  See MPEP § 
Applicant argues, see p. 22, that the coating described by Ko is not the same as the top metallic layer specified in amended claim 1.  However, claim 19 does not recite that the top metallic layer has the claimed water contact angle and instead is directed to at least a portion of the coating exhibiting the claimed water contact angle (i.e. applicant’s argument is based on limitations which are not claimed; see MPEP § 2145(VI)).  The rejection as outlined above modifies the overall coating to include an organic-inorganic hybrid coating that increases corrosion resistance as taught by Ko in place of the organic corrosion resistant coating disclosed by Goodrich and would result in an overall coating that exhibits the claimed water contact angle.  The presence of this additional layer as part of the overall coating is not excluded because the open language of “comprising” allows that additional layers or materials may be present.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784